Citation Nr: 1747868	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  03-22 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to a total disability rating based upon individual unemployability
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1992 to September 1996.

These matters initially came before the Board of Veterans Appeals (Board) from a
January 2001 rating decision of the Department of Veterans' Affairs VA Regional
Office (RO) in Columbia, South Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss.

The Veteran testified before the undersigned at a July 2004 hearing at the Board.

The Board remanded the issue of entitlement to TDIU so that the Director of VA's Compensation and Pension Service (Director) could adjudicate entitlement to TDIU on an extraschedular basis 38 C.F.R. §4.16 (2016).  In November 2016, the Director determined that TDIU was not warranted.


FINDINGS OF FACT

1. Current bilateral hearing loss disability for VA purposes has not been shown during the pendency of this appeal.

2. The Veteran's service-connected disabilities are shown to prevent her from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, certain listed chronic diseases, such as sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service as the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran contends that she has current bilateral hearing loss as the result of active service or alternatively as a result of her service-connected otitis media.  At her hearing she described symptoms of impaired hearing.

The Veteran underwent VA outpatient treatment in October 2003.  An audiology examination reportedly showed that speech reception thresholds were less than 26 decibels in all frequencies, but speech recognition scores were reported as 92 percent in both ears.  At that time, and in VA outpatient treatment records dated in December 2003, show that the test was interpreted as showing normal hearing.

The Veteran underwent VA audiology examinations in January 2010 and May 2013.  On these examinations speech reception thresholds were below 26 decibels in all frequencies.  Speech recognition scores were 94 percent or higher.

The Board subsequently sought opinions as to whether the 2003 examination showed current hearing loss.

In November 2014 a VA audiologist provided this opinion.  The examiner noted that the October 2003 evaluation was not a Compensation and Pension examination and the required testing protocol and test materials were not used; and the results were not valid for rating purposes as the testing was based on the use of a 50 word list and a PB-Max being obtained.  Further, in considering that 2003 opinion, "Based on the peer-reviewed publication Speech-Discrimination scores modeled as a binomial variable (Thornton, AR and Raffin, MJM, J Speech and Hearing Research, Sep 1978 p 507- 518), the 95% confidence range for a score of 92% would be from 78-98%.  The criteria score for normal hearing (94%) is within this range.  Also, the range for a score of 94%, (the lower limit of the normal criteria) is 82%-98% which encompasses the obtained score.  From this, the examiner concluded that the obtained score was not significantly different than the lowest score that would be rated as normal and therefore does not represent a hearing loss/disability."  In addition, the examiner noted that the veteran does not have now and has never had a hearing loss in the past as evidenced by all testing showing normal hearing No hearing loss has ever been found during any audiological evaluation completed at the Augusta VAMC.

The examiner concluded that it was not at least as likely as not the veteran's "believed hearing loss" was related to her military service.  In regards to the speech reception scores of 92%, those results do not meet the testing requirement regarding the list and PB Max being obtained.  As they did not meet test criteria they were not valid for rating purposes as "the required C&P evaluation protocol was not used."  Secondly, as NO hearing loss was observed during any audiological test it was NOT at least as likely as not caused or aggravated by the veteran's service-connected otitis media.  To put it as simply as possible this veteran does not have a hearing loss. Speech understanding and hearing are well within normal limits when valid testing protocols are used. The SRS test results of October 2003 should be considered an outlier as they did not meet the criteria (i.e. 50 word list PB Max) for determining abnormality.

Under any theory of entitlement, service connection may only be granted for a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Inasmuch as the 2003 testing was not conduct in accordance with VA requirements, it cannot serve as a basis to show current hearing loss disability as defined by VA.  See 38 C.F.R. § 4.85 (2016).  The testing that was conducted in accordance with VA requirement during VA examinations did not show current hearing loss disability.

As the weight of the evidence is against finding a current hearing loss disability; the preponderance of the evidence is against the claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

II. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service connected for lumbar strain, 20 percent disabling; sinusitis with headaches, 10 percent disabling; otitis media, 10 percent disabling; left knee pain, 10 percent disabling; limitation of left knee flexion, 10 percent disabling; left knee arthritis, 10 percent disabling; costochondritis, noncompensable; fibrocystic disease of the breast, noncompensable; and left breast scar, noncompensable.

The Veteran's combined rating is 50 percent.  38 C.F.R. §4.25 (2016).  Thus, she does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  VA policy is; however, to provide TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentages.  The Board is required to insure that such cases are initially considered by VA's Director of Compensation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In November 2016, the Director found that TDIU was not warranted on an extraschedular basis.  This decision is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

In February 2012, a Disability Benefits Questionnaire (DBQ) General Medical examination was completed on behalf of the Veteran.  After review of the claims file, the examiner noted the Veteran was currently employed part time as a substitute teacher and last worked in December 2011.  She stated she worked on an "as needed" basis and may be assigned to any grade level.  Further, she reported chronic low back pain, left knee pain and stiffness, chronic sinus problems with recurrent congestion.  

The examiner noted that she reported fewer attacks of otitis media.  She reported frequent pain to both breasts, exacerbated during menstrual cycles, and pain with pressure or touch to the mid-chest.  Following physical examination, the examiner diagnosed chronic lumbar strain, left knee degenerative joint disease chrome sinusitis with headaches otitis media, left breast scar costochondritis and fibrocystic breast disease. The examiner noted the diagnoses of left breast scar costochondritis and fibrocystic breast disease do not affect the Veteran's usual occupation or result in work problems.  The examiner stated while chronic lumbar strain and left knee degenerative joint disease might limit her physical activity and chrome sinusitis with headaches and otitis media might restrict her from being around children when active; she was, however, able to perform sedentary duties such as computer/desk work or helping to grade papers.

The examiner opined that the Veteran's listed medical conditions prevented her from securing or following a substantially gainful occupation. Further, the examiner remarked that chronic lumbar strain impacted her ability to secure substantially gainful employment due to limitations with physical activity and bending/lifting movements which prevent her from performing duties as a teacher at the lower grade levels. She is able to however perform sedentary work duties such as computer or desk/paperwork such helping to grade papers.  Her chronic left knee pain impacts her ability to engage in the physical aspects of her employment such as bending/lifting and assisting or supervising younger kids. She is however able to perform the sedentary activities of her work such as computer/desk work or helping to grade papers. Her chronic sinusitis/otitis media, when active, prevents
her from reporting to work as she is usually confined to the bed and due to the nature of the symptoms she is restricted from being around kids in school as she is considered possibly contagious to the other kids. She reports that she has missed several days of work due to this condition.

In November 2016, the Director found that review of the case did not show evidence to support entitlement to individual unemployability due solely to the service connected disabilities. The medical evidence from the VA Medical Center Augusta, GA and the Social Security Administration shows a history of treatment for the service connected disabilities and nonservice connected disabilities. The report from Dr. N. M., M.D., received June 30, 2014, showed treatment for Multiple Sclerosis. Although the recent VA medical examination showed the Veteran's left knee disability negatively affects an ability to do physical or sedentary employment, there is evidence of a severe cervical spine disc abnormality spinal stenosis which significantly limits the Veteran's physical ability, and there are physical findings of cervical myelopathy. These conditions are not due to the Veteran's military service. The evidence does not show all of the service connected disabilities alone interfere with employment to support entitlement to individual unemployability in accordance with 38 CFR 4.16(b).

In reviewing the evidence thoroughly, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevent her engaging in substantially gainful employment. Here, the February 2012 VA examiner determined the Veteran's service-connected conditions prevent her from securing or following a substantially gainful occupation. As such, reasonable doubt must be resolved in her favor, and an award of TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. The Board has not set an effective date for the TDIU, so as not to prejudice the Veteran's opportunity to present argument and evidence on this question before the agency of original jurisdiction.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is granted.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


